Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 have been examined and are allowable.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed because the features involving “determining that the allocation of the at least one computing resource is temporarily unavailable based on the user request; based on the determining, causing presentation of one or more interactive content items in a first window of the software launcher application while the at least one computing resource is unavailable to be allocated, wherein the causing presentation of the one or more interactive content items includes receiving the one or more interactive content items from a first data store comprising a plurality of interactive content items, the first data store being a separate data store from a second data store comprising data for hosting the software application; and based on the allocation of the at least one computing resource becoming available, causing the instance of the software application to launch at the cloud computing service provider using the at least one computing ” overcomes the prior art of record. For instance, Leung et al. (US 2019/0176037), discloses shared electronic resources that can be allocated for a gaming application on a dynamic basis. A package of game content and configuration can be used to allocate an appropriate amount of resource capacity. Task-based instances can be launched as needed and terminated once a gaming session has completed. In order to account for relatively long load times, a number of pre-warmed task-based instances can be allocated that can load the game server functionality up to a determined state. . However, the prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant, and therefore, when taking all the claimed limitations as a whole, Applicant’s claimed invention is defined over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421


/CAROLINE SOMERA/Examiner, Art Unit 2421       


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421